
	
		II
		Calendar No. 796
		110th CONGRESS
		2d Session
		S. 2254
		[Report No. 110–364]
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Cochran (for
			 himself, Mr. Lott, and
			 Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Mississippi Hills National Heritage Area
		  in the State of Mississippi, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mississippi Hills National Heritage
			 Area Act of 2007.
		2.FindingsCongress finds that—
			(1)the area in
			 northern Mississippi, and located in the southern foothills of the Appalachian
			 range, has a unique identity that is shaped by—
				(A)a diverse
			 geological and geographical environment, including substantial portions
			 of—
					(i)the Red Clay
			 Hills;
					(ii)the
			 Flatwoods;
					(iii)the Pontotoc
			 Ridge;
					(iv)the Black
			 Prairie; and
					(v)the Northeastern
			 Hills; and
					(B)diverse peoples
			 who—
					(i)have settled in
			 the area; and
					(ii)have been
			 strongly influenced by the intersection of the distinctive cultures of
			 Appalachia and the Mississippi Delta;
					(2)the area is rich
			 with landmarks of diverse cultural and historical significance,
			 including—
				(A)Native American
			 settlements, particularly those of the Chickasaw and Choctaw tribes;
				(B)the Natchez Trace
			 Parkway;
				(C)sites of important
			 battles and other significant actions of the Civil War, including—
					(i)the Battle of
			 Corinth;
					(ii)the Battle of
			 Brices Crossroads;
					(iii)the Battle of
			 Tupelo;
					(iv)Van Dorns’ Raid;
			 and
					(v)Grierson’s
			 Raids;
					(D)the Contraband
			 Camp in Corinth;
				(E)the Mississippi
			 University for Women, the first public college for women in the United
			 States;
				(F)Rust College,
			 founded before 1867, which stands as 1 of the 5 remaining historically black
			 colleges in the United States;
				(G)birthplaces of
			 literary and musical icons, including—
					(i)Elvis Aaron
			 Presley, popularly known as the “King of Rock and Roll”, born in Tupelo;
					(ii)Nobel-Laureate
			 William Faulkner, born in New Albany;
					(iii)Tammy Wynette,
			 popularly known as the “The First Lady of Country Music”, born in
			 Tremont;
					(iv)Tennessee
			 Williams, 1 of the leading playwrights of the United States, born in
			 Columbus;
					(v)Chester A.
			 Burnett, otherwise known as the legendary bluesman Howlin’ Wolf,
			 born in White Station;
					(vi)opera diva Ruby
			 Elzy, born in Pontotoc; and
					(vii)Mississippi
			 Hills blues musicians David Junior Kimbrough and R.L. Burnside,
			 born in Marshall and Lafayette counties, respectively;
					(H)birthplaces of
			 Civil Rights pioneers, including—
					(i)Ida B.
			 Wells-Barnett, a formidable figure in the anti-lynching movement, born in Holly
			 Springs; and
					(ii)James Meredith,
			 who became the first African-American to enroll at the University of
			 Mississippi, born in Kosciusko; and
					(I)birthplaces or
			 residences of other cultural icons and historical figures, including—
					(i)barnstorming
			 legend Roscoe Turner, born in Corinth;
					(ii)railroad engineer
			 Casey Jones, who lived in Water Valley;
					(iii)Civil War
			 cavalryman Nathan Bedford Forrest, who lived in Salem;
					(iv)Hiram Revels, the
			 first African-American to serve in the Senate, who lived in Holly
			 Springs;
					(v)L.Q.C. Lamar, a
			 Senator, Secretary of the Interior, and Associate Justice of the Supreme Court
			 of the United States, who lived in Oxford;
					(vi)author Eudora
			 Welty, who attended the Mississippi University for Women in Columbus;
			 and
					(vii)Confederate
			 General Stephen D. Lee, who lived in Columbus;
					(3)the area includes
			 spectacular natural, scenic, and recreational resources, including—
				(A)the Strawberry
			 Plains State Audubon Center;
				(B)the Wolf
			 River;
				(C)the
			 Tennessee-Tombigbee Waterway;
				(D)the Holly Springs
			 National Forest;
				(E)the Tombigbee
			 National Forest;
				(F)the Noxubee
			 National Wildlife Refuge;
				(G)the Tishomingo
			 State Park; and
				(H)the Sardis, Enid,
			 and Grenada Lakes;
				(4)there is broad
			 support from local governments and other interested individuals for the
			 establishment of the Mississippi Hills National Heritage Area to coordinate and
			 assist in the preservation and interpretation of those resources;
			(5)the Mississippi
			 Hills Heritage Area Concept Plan, coordinated by the Mississippi Hills Heritage
			 Area Alliance is—
				(A)a collaborative
			 effort between the Federal Government and State and local governments in the
			 area; and
				(B)a natural
			 foundation on which to establish the Mississippi Hills Heritage Area;
			 and
				(6)the establishment
			 of the Mississippi Hills Heritage Area would assist local communities and
			 residents in preserving the unique cultural, historical, archaeological,
			 natural, and recreational resources of the area.
			3.DefinitionsIn this Act:
			(1)AllianceThe
			 term Alliance means the Mississippi Hills Heritage Area Alliance,
			 a non-profit organization registered by the State, with the cooperation and
			 support of the University of Mississippi.
			(2)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Hills National Heritage Area established by section 4(a).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 7.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Mississippi.
			4.Mississippi Hills
			 National Heritage Area
			(a)EstablishmentThere
			 is established in the State the Mississippi Hills National Heritage
			 Area.
			(b)Boundaries
				(1)Affected
			 countiesThe Heritage Area shall consist of all, or portions of,
			 as specified by the boundary description in paragraph (2), Alcorn, Attala,
			 Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto, Grenada, Holmes,
			 Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee,
			 Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union,
			 Webster, Winston, and Yalobusha Counties in the State.
				(2)Boundary
			 descriptionThe Heritage Area shall have the following boundary
			 description:
					(A)traveling
			 counterclockwise, the Heritage Area shall be bounded to the west by U.S.
			 Highway 51 from the Tennessee State line until it intersects Interstate 55 (at
			 Geeslin Corner approximately 1/2 mile due north of Highway
			 Interchange 208);
					(B)from this point,
			 Interstate 55 shall be the western boundary until it intersects with
			 Mississippi Highway 12 at Highway Interchange 156, the intersection of which
			 shall be the southwest terminus of the Heritage Area;
					(C)from the southwest
			 terminus, the boundary shall—
						(i)extend east along
			 Mississippi Highway 12 until it intersects U.S. Highway 51;
						(ii)follow Highway 51
			 south until it is intersected again by Highway 12;
						(iii)extend along
			 Highway 12 into downtown Kosciusko where it intersects Mississippi Highway
			 35;
						(iv)follow Highway 35
			 south until it is intersected by Mississippi Highway 14; and
						(v)extend along
			 Highway 14 until it reaches the Alabama State line, the intersection of which
			 shall be the southeast terminus of the Heritage Area;
						(D)from the southeast
			 terminus, the boundary of the Heritage Area shall follow the
			 Mississippi-Alabama State line until it reaches the Mississippi-Tennessee State
			 line, the intersection of which shall be the northeast terminus of the Heritage
			 Area; and
					(E)the boundary shall
			 extend due west until it reaches U.S. Highway 51, the intersection of which
			 shall be the northwest terminus of the Heritage Area.
					5.Designation of
			 Alliance as management entity
			(a)In
			 generalThe Alliance shall be the coordinating entity for the
			 Heritage Area.
			(b)Federal
			 funding
				(1)Authorization to
			 receive fundsThe Alliance may receive amounts made available to
			 carry out this Act.
				(2)DisqualificationIf
			 a management plan is not submitted to the Secretary as required under
			 subsection (a) of section 7 within the time period specified in that
			 subsection, the Alliance may not receive Federal funding under this Act until a
			 management plan is submitted to the Secretary.
				(c)Use of Federal
			 fundsThe Alliance may, for the purposes of developing and
			 implementing the management plan, use Federal funds made available under this
			 Act—
				(1)to make grants and
			 loans to the State, political subdivisions of the State, nonprofit
			 organizations, and other persons;
				(2)to enter into
			 cooperative agreements with, or provide technical assistance to, the State,
			 political subdivisions of the State, nonprofit organizations, and other
			 organizations;
				(3)to hire and
			 compensate staff;
				(4)to obtain funds
			 from any source, under any program or law, requiring the recipient of funds to
			 make a contribution in order to receive the funds; and
				(5)to contract for
			 goods and services.
				(d)Prohibition of
			 acquisition of real propertyThe Alliance may not use Federal
			 funds received under this Act to acquire real property or any interest in real
			 property.
			6.Authorities and
			 duties of Alliance
			(a)AuthoritiesTo
			 develop and implement the management plan and otherwise carry out this Act, the
			 Alliance may make grants to and provide technical assistance to tribal and
			 local governments and other public and private entities.
			(b)DutiesIn
			 carrying out this Act, the Alliance shall—
				(1)implement the
			 management plan;
				(2)assist local and
			 tribal governments and non-profit organizations to—
					(A)establish and
			 maintain interpretive exhibits in the Heritage Area;
					(B)develop
			 recreational resources in the Heritage Area;
					(C)increase public
			 awareness of, and appreciation for, the cultural, historical, archaeological,
			 natural, and recreational resources of the Heritage Area;
					(D)restore historic
			 resources that relate to the Heritage Area; and
					(E)carry out any
			 other activity that the Alliance determines to be appropriate to carry out this
			 Act, consistent with the management plan;
					(3)on at least an
			 annual basis, conduct public meetings relating to the implementation of the
			 management plan;
				(4)for any fiscal
			 year for which Federal funds are made available under section 10—
					(A)submit to the
			 Secretary a report that describes, for the fiscal year, actions of the Alliance
			 in carrying out this Act;
					(B)make available to
			 the Secretary for audit all records relating to the expenditure of funds and
			 any matching funds; and
					(C)require, for each
			 agreement authorizing the expenditure of Federal funds by any entity, that the
			 receiving entity make available to the Secretary for audit all records relating
			 to the expenditure of the funds; and
					(5)ensure that each
			 county included in the Heritage Area is appropriately represented on any
			 oversight advisory committee established pursuant to this Act to coordinate the
			 Heritage Area.
				7.Management of
			 Heritage Area
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Alliance shall develop and submit to the Secretary a management
			 plan for the Heritage Area.
			(b)ContentsThe
			 management plan shall—
				(1)provide
			 recommendations for the preservation, conservation, enhancement, funding,
			 management, interpretation, development, and promotion of the cultural,
			 historical, archaeological, natural, and recreational resources of the Heritage
			 Area;
				(2)identify sources
			 of funding for the Heritage Area;
				(3)include—
					(A)an inventory of
			 the cultural, historical, archaeological, natural, and recreational resources
			 of the Heritage Area; and
					(B)an analysis of how
			 Federal, State, tribal, and local programs may best be coordinated to promote
			 and carry out this Act;
					(4)provide
			 recommendations for educational and interpretive programs to inform the public
			 about the resources of the Heritage Area; and
				(5)involve residents
			 of affected communities and tribal and local governments.
				(c)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 90 days after the date of receipt of the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
				(2)Disapproval and
			 revisionsIf the Secretary disapproves the management plan, the
			 Secretary shall—
					(A)advise the
			 Alliance in writing of the reasons for disapproval;
					(B)make
			 recommendations for revision of the management plan; and
					(C)allow the Alliance
			 to submit to the Secretary revisions to the management plan.
					(d)RevisionAfter
			 approval by the Secretary of the management plan, the Alliance shall
			 periodically—
				(1)review the
			 management plan; and
				(2)submit to the
			 Secretary, for review and approval by the Secretary, any recommendations for
			 revisions to the management plan.
				8.Duties and
			 authorities of Federal agencies
			(a)In
			 generalSubject to the availability of appropriations, the
			 Secretary may provide technical assistance and grants to the Alliance to pay
			 the Federal share of the cost of developing and implementing the management
			 plan.
			(b)Prohibition of
			 certain requirementsThe Secretary may not, as a condition of the
			 award of technical assistance or grants under this section, require any
			 recipient of the technical assistance or a grant to enact or modify any land
			 use restriction.
			9.Effect of
			 Act
			(a)No effect on
			 land use authorityNothing in
			 this Act modifies, enlarges, or diminishes the authority of any State, tribal,
			 or local government to regulate any use of land under any other law (including
			 regulations).
			(b)Local authority
			 and private property not affectedNothing in this Act affects or
			 authorizes the Alliance to interfere with—
				(1)the right of any
			 person with respect to private property; or
				(2)any local zoning
			 ordinance or land use plan of the State or a political subdivision of the
			 State.
				(c)No effect on
			 Indian tribesNothing in this Act—
				(1)restricts an
			 Indian tribe from protecting cultural or religious sites on tribal land;
			 or
				(2)diminishes the
			 trust responsibilities or government-to-government obligations of the United
			 States to any Indian tribe recognized by the Federal Government.
				(d)Management of
			 fish and wildlifeNothing in this Act—
				(1)modifies,
			 enlarges, or diminishes the authority of the State to manage fish and wildlife
			 in the Heritage Area, including the regulation of fishing and hunting;
			 and
				(2)authorizes the
			 Alliance to assume any management authorities over such lands.
				10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)Federal
			 shareThe Federal share of the cost of any activity carried out
			 using funds made available under this Act shall not exceed 50 percent.
			
	
		1.Short titleThis Act may be cited as the
			 Mississippi Hills National Heritage
			 Area Act of 2008.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Hills National Heritage Area established by section 3(a).
			(2)Local coordinating
			 entityThe term local coordinating entity means
			 the local coordinating entity for Heritage Area designated by section
			 3(c).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 4(a)(1).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Mississippi.
			3.Mississippi Hills
			 National Heritage Area
			(a)EstablishmentThere
			 is established the Mississippi Hills National Heritage Area in the
			 State.
			(b)Boundaries
				(1)Affected
			 countiesThe Heritage Area shall consist of all, or portions of,
			 as specified by the boundary description in paragraph (2), Alcorn, Attala,
			 Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto, Grenada, Holmes,
			 Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee,
			 Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union,
			 Webster, Winston, and Yalobusha Counties in the State.
				(2)Boundary
			 descriptionThe Heritage Area shall have the following boundary
			 description:
					(A)traveling
			 counterclockwise, the Heritage Area shall be bounded to the west by U.S.
			 Highway 51 from the Tennessee State line until it intersects Interstate 55 (at
			 Geeslin Corner approximately 1/2 mile due north of Highway
			 Interchange 208);
					(B)from this point,
			 Interstate 55 shall be the western boundary until it intersects with
			 Mississippi Highway 12 at Highway Interchange 156, the intersection of which
			 shall be the southwest terminus of the Heritage Area;
					(C)from the southwest
			 terminus, the boundary shall—
						(i)extend east along
			 Mississippi Highway 12 until it intersects U.S. Highway 51;
						(ii)follow Highway 51 south
			 until it is intersected again by Highway 12;
						(iii)extend along Highway 12
			 into downtown Kosciusko where it intersects Mississippi Highway 35;
						(iv)follow Highway 35 south
			 until it is intersected by Mississippi Highway 14; and
						(v)extend along Highway 14
			 until it reaches the Alabama State line, the intersection of which shall be the
			 southeast terminus of the Heritage Area;
						(D)from the southeast
			 terminus, the boundary of the Heritage Area shall follow the
			 Mississippi-Alabama State line until it reaches the Mississippi-Tennessee State
			 line, the intersection of which shall be the northeast terminus of the Heritage
			 Area; and
					(E)the boundary shall extend
			 due west until it reaches U.S. Highway 51, the intersection of which shall be
			 the northwest terminus of the Heritage Area.
					(c)Local coordinating
			 entity
				(1)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be the Mississippi Hills Heritage Area Alliance, a nonprofit organization
			 registered by the State, with the cooperation and support of the University of
			 Mississippi.
				(2)Board of
			 Directors
					(A)In
			 generalThe local coordinating entity shall be governed by a
			 Board of Directors comprised of not more than 30 members.
					(B)CompositionMembers
			 of the Board of Directors shall consist of—
						(i)not more than 1
			 representative from each of the counties described in subsection (b)(1);
			 and
						(ii)any ex-officio members
			 that may be appointed by the Board of Directors, as the Board of Directors
			 determines to be necessary.
						4.Duties and authorities
			 of local coordinating entity
			(a)Duties of the local
			 coordinating entityTo further the purposes of the Heritage Area,
			 the local coordinating entity shall—
				(1)prepare, and submit to
			 the Secretary, in accordance with section 5, a management plan for the Heritage
			 Area;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
					(A)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(B)developing recreational
			 opportunities in the Heritage Area;
					(C)increasing public
			 awareness of, and appreciation for, natural, historical, cultural,
			 archaeological, and recreational resources of the Heritage Area;
					(D)restoring historic sites
			 and buildings in the Heritage Area that are consistent with the themes of the
			 Heritage Area; and
					(E)carrying out any other
			 activity that the local coordinating entity determines to be consistent with
			 this Act;
					(3)conduct meetings open to
			 the public at least annually regarding the development and implementation of
			 the management plan;
				(4)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act specifying—
					(A)the accomplishments of
			 the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraged funds; and
					(E)grants made to any other
			 entities during the fiscal year;
					(5)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 Act, all information pertaining to the expenditure of the funds and any
			 matching funds;
				(6)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
				(7)ensure that each county included in the
			 Heritage Area is appropriately represented on any oversight advisory committee
			 established under this Act to coordinate the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this Act to—
				(1)make grants and loans to the State,
			 political subdivisions of the State, nonprofit organizations, and other
			 persons;
				(2)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, and other organizations;
				(3)hire and compensate
			 staff;
				(4)obtain funds or services
			 from any source, including funds and services provided under any other Federal
			 law or program; and
				(5)contract for goods or
			 services.
				(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this Act to acquire any interest in real
			 property.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe
			 management plan for the Heritage Area shall—
				(1)provide recommendations
			 for the preservation, conservation, enhancement, funding, management,
			 interpretation, development, and promotion of the cultural, historical,
			 archaelogical, natural, and recreational resources of the Heritage Area;
				(2)specify existing and
			 potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(3)include—
					(A)an inventory of the
			 natural, historical, cultural, archaeological, and recreational resources of
			 the Heritage Area; and
					(B)an analysis of how
			 Federal, State, tribal, and local programs may best be coordinated to promote
			 and carry out this Act;
					(4)provide recommendations
			 for educational and interpretive programs to provide information to the public
			 on the resources of the Heritage Area; and
				(5)involve residents of
			 affected communities and tribal and local governments.
				(c)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for additional financial assistance under this Act until the management
			 plan is submitted to, and approved by, the Secretary.
			(d)Approval of management
			 plan
				(1)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
				(2)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
				(3)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the Heritage Area, including
			 governments, natural and historical resource protection organizations,
			 educational institutions, businesses, community residents, and recreational
			 organizations;
					(B)the local coordinating
			 entity has afforded adequate opportunity for public and governmental
			 involvement (including through workshops and public meetings) in the
			 preparation of the management plan;
					(C)the resource protection
			 and interpretation strategies described in the management plan, if implemented,
			 would adequately protect the natural, historical, cultural, archaeological, and
			 recreational resources of the Heritage Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal or tribal land under
			 applicable laws or land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
					(F)the local coordinating
			 entity has demonstrated the financial capability, in partnership with others,
			 to carry out the management plan.
					(4)Action following
			 disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Review;
			 amendments
					(A)In
			 generalAfter approval by the Secretary of the management plan,
			 the Alliance shall periodically—
						(i)review the management
			 plan; and
						(ii)submit to the Secretary,
			 for review and approval by the Secretary, any recommendations for revisions to
			 the management plan.
						(B)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(C)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement an amendment to the management plan until
			 the Secretary approves the amendment.
					6.Duties and authorities
			 of the secretary
			(a)Technical and financial
			 assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant natural, historical, cultural, archaeological, and recreational
			 resources of the Heritage Area; and
					(B)providing educational,
			 interpretive, and recreational opportunities consistent with the purposes of
			 the Heritage Area.
					(b)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
					(A)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
					(B)prepare a report with
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area, in accordance with paragraph (3).
					(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
					(A)assess the progress of
			 the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this Act for the Heritage Area; and
						(ii)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
						(B)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
					(C)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
					(B)Required
			 analysisIf the report prepared under this paragraph recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
						(ii)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
						(C)Submission to
			 congressOn completion of a report under this paragraph, the
			 Secretary shall submit the report to—
						(i)the Committee on Energy and Natural
			 Resources of the Senate; and
						(ii)the Committee on Natural Resources of the
			 House of Representatives.
						7.Relationship to other
			 federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
				(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
				8.Effect
			(a)Property owners and
			 regulatory protectionsNothing in this Act—
				(1)abridges the rights of
			 any owner of public or private property, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
				(2)requires any property
			 owner to—
					(A)permit public access
			 (including Federal, tribal, State, or local government access) to the property;
			 or
					(B)modify any provisions of
			 Federal, tribal, State, or local law with regard to public access or use of
			 private land;
					(3)alters any duly adopted
			 land use regulations, approved land use plan, or any other regulatory authority
			 of any Federal, State, or local agency, or tribal government;
				(4)conveys any land use or
			 other regulatory authority to the local coordinating entity;
				(5)authorizes or implies the
			 reservation or appropriation of water or water rights;
				(6)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area; or
				(7)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property.
				(b)No effect on Indian
			 tribesNothing in this Act—
				(1)restricts an Indian tribe
			 from protecting cultural or religious sites on tribal land; or
				(2)diminishes the trust
			 responsibilities or government-to-government obligations of the United States
			 to any Indian tribe recognized by the Federal Government.
				9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)AvailabilityAmounts
			 made available under subsection (a) shall remain available until
			 expended.
			(c)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution—
					(A)shall be from non-Federal
			 sources; and
					(B)may be in the form of
			 in-kind contributions of goods or services fairly valued.
					10.Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this Act
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
